t c memo united_states tax_court michael r gentile petitioner v commissioner of internal revenue respondent docket no 7932-12l filed date michael r gentile pro_se halvor r melom and michael j gabor for respondent memorandum opinion buch judge the parties submitted this case fully stipulated under rule the sole issue for decision is whether respondent abused his discretion in unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure sustaining the proposed levy because we conclude that he did not decision will be entered for respondent background at the time he filed his petition mr gentile resided in florida mr gentile did not file a federal_income_tax return for the year sec_2001 sec_2002 or respondent prepared substitutes for returns for those years using information returns respondent mailed notices of deficiency to mr gentile on date for taxable_year date and date mr gentile did not file a petition disputing any of the notices of deficiency respondent assessed the amounts set forth in the notices of deficiency for and on date date and date respectively respondent mailed a final notice_of_intent_to_levy and notice of your right to a hearing dated date for and to mr gentile as of the date of the levy notice the balances due for the three years combined totaled dollar_figure mr gentile submitted a form request for a collection_due_process or equivalent_hearing but he did not include a telephone number at which he could be reached the irs appeals_office mailed a letter to mr gentile dated date scheduling a telephone hearing on date that letter further requested that mr gentile submit his unfiled federal_income_tax returns for through by date as a predicate to the irs’ considering collection alternatives mr gentile mailed the appeals_office a letter dated date declining to participate in a telephone hearing and requesting that the appeals officer suggest dates for a face-to-face hearing the irs then transferred the case from the memphis tennessee appeals_office to the miami florida appeals_office the miami appeals_office mailed a letter to mr gentile dated date scheduling a hearing by telephone in june and requesting that he provide his unfiled federal_income_tax returns for and through within days in order for the newly assigned settlement officer to consider collection alternatives mr gentile mailed the appeals_office another letter again declining to participate in a telephone hearing and requesting that the settlement officer suggest dates on which mr gentile could have a face-to-face hearing the settlement officer mailed mr gentile a letter dated date stating as of date you have not filed the original returns for the tax years you are challenging because it appears that your only concern is the underlying liability and you are not proposing a collection alternative appeals will grant your request for a face to face hearing to address the underlying liability i have set_aside four dates and times for a face to face conference please let me know which date and time is convenient for you within days of the date of this letter mr gentile did not respond within days on date the settlement officer recommended the proposed levy action be sustained because mr gentile had not responded to the date letter the appeals team manager approved the settlement officer’s recommendation to sustain the levy afterwards the settlement officer received a letter from mr gentile stating that he would be unable to make any of the allotted times mr gentile’s letter was dated date a week after the response date to the settlement officer’s letter of date on date respondent issued the notice_of_determination sustaining the proposed levy mr gentile timely filed a petition disputing the notice_of_determination he asserts that he was denied a face-to-face hearing he was denied the opportunity to challenge the underlying liability and respondent prematurely issued the notice_of_determination because the appeals officer had recommended the levy be sustained before the proposed hearing dates had passed discussion the burden_of_proof is generally on the taxpayer the submission of a case under rule does not alter the taxpayer’s burden_of_proof sec_6330 provides that the irs may not levy on any property or right to property of a person unless the secretary first notifies the person in writing of the right to a hearing before the appeals_office the appeals officer must verify at the hearing that the requirements of any applicable law or administrative procedure have been met at the hearing the taxpayer may raise any relevant issues relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives where the underlying tax_liability is properly at issue we review the commissioner’s determination de novo where the validity of the underlying tax_liability is not properly at issue we review the commissioner’s administrative see rule a rule b see 95_tc_82 aff’d 943_f2d_22 8th cir sec_6330 sec_6330 determination for abuse_of_discretion if raised at a hearing by the taxpayer a taxpayer’s underlying liability is properly at issue if the taxpayer did not receive a notice_of_deficiency for the liability or did not otherwise have an opportunity to dispute that liability generally a taxpayer must raise an issue at a collection_due_process_hearing to preserve it for this court’s consideration the merits are not properly raised if the taxpayer challenges the underlying tax_liability but fails to present the appeals_office with any evidence regarding that liability after being given reasonable opportunity to do so mr gentile was given the opportunity to participate in a hearing by telephone and to provide any documents that he wanted the appeals officer to consider in fact he was given this opportunity twice and on both occasions he declined because he wanted a face-to-face hearing the settlement officer then 114_tc_604 114_tc_176 see sec_6330 129_tc_58 de novo review 118_tc_488 abuse_of_discretion review sec_301_6330-1 q a-f3 proced admin regs see delgado v commissioner tcmemo_2011_240 sec_301 f q a-f3 proced admin regs offered mr gentile a face-to-face hearing during which he could dispute his underlying liability mr gentile failed to select any of the four offered dates over a three-week span and in fact he let weeks pass before he responded to the settlement officer’s offer of those dates he also failed to provide any information documents or other evidence to dispute respondent’s calculation of his liability although mr gentile sent some letters to the irs none of them included so much as a summary of what he believed to be his true underlying liability thus mr gentile did not properly raise his underlying liability and we review the notice_of_determination for abuse_of_discretion a taxpayer may prove an abuse_of_discretion by showing that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law collection_due_process hearings are informal proceedings that may be conducted in person by telephone or by correspondence no statutory or regulatory provision requires that taxpayers be afforded unlimited opportunities to supplement the administrative record sec_6330 requires see 129_tc_107 see sec_301_6330-1 q a-d6 proced admin regs see also 115_tc_329 roman v commissioner tcmemo_2004_20 only that a taxpayer be given a reasonable chance to be heard before the issuance of a notice_of_determination once a taxpayer has been given a reasonable opportunity for a hearing but has failed to avail himself of that opportunity the irs may proceed in making a determination by reviewing the case file mr gentile twice declined a hearing by telephone and he failed to select any of the four additional dates the settlement officer offered for a face-to- face hearing he was given a reasonable chance to be heard and he failed to avail himself of any of those opportunities thus it was not an abuse_of_discretion for the settlement officer to make a determination on the basis of the administrative file at that time a taxpayer may raise collection alternatives including an installment_agreement or an offer-in-compromise although mr gentile indicated that he was interested in an installment_agreement he did not in fact propose an roman v commissioner tcmemo_2004_20 see oropeza v commissioner tcmemo_2008_94 aff’d 402_fedappx_221 9th cir taylor v commissioner tcmemo_2004_25 aff’d 130_fedappx_934 9th cir sec_301_6330-1 q a-d7 proced admin regs sec_6330 installment_agreement there can be no abuse_of_discretion for failure to consider an installment_agreement that was never proposed an offer-in-compromise is authorized under sec_7122 to propose an offer-in-compromise a taxpayer must submit a form_656 offer_in_compromise or otherwise describe his income assets and other financial information required by form_656 although mr gentile indicated his interest in an offer-in- compromise with his request for a hearing he never submitted a form_656 or otherwise provided the information there is no abuse_of_discretion when appeals fails to consider an offer-in-compromise when a form_656 was not submitted to appeals the determination of the appeals_office must take into consideration whether the requirements of any applicable law or administrative procedure have been met the issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the see veneziano v commissioner tcmemo_2011_160 citing 124_tc_69 see godwin v commissioner tcmemo_2003_289 aff’d 132_fedappx_785 11th cir see 135_tc_344 kendricks v commissioner t c pincite legitimate concern of the person that any collection be no more intrusive than necessary the settlement officer properly based the determination on the factors required by sec_6330 conclusion mr gentile was given the opportunity for a face-to-face hearing during which he would be allowed to raise the underlying liability mr gentile was given a reasonable deadline by which to choose one of the four dates to hold a face-to-face hearing and to provide any documents that he wanted the settlement officer to consider he failed to timely choose any of those four dates and he did not provide any of the requested documents under these circumstances respondent was justified in reviewing the file and issuing a notice_of_determination respondent did not abuse his discretion in sustaining the proposed levy because mr gentile provided no evidence that the liability was incorrect and he proposed no collection alternatives to the extent mr gentile requests a remand we do not believe either that it is necessary or that it would be productive to remand this case to the appeals_office and thus we decline to do sodollar_figure sec_6330 see also 117_tc_183 see lunsford v commissioner t c pincite to reflect the foregoing decision will be entered for respondent
